Citation Nr: 0910965	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-28 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
reopening his claims for service connection.  The Veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.  The Board reopened the 
claims for service connection and remanded the case for 
further development in June 2006.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on April 4, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral pes planus clearly and 
unmistakably existed prior to service.
3.  The Veteran's preexisting bilateral pes planus clearly 
and unmistakably did not permanently worsen or increase in 
severity during service.

4.  The Veteran has not been shown to currently have a 
bilateral leg disorder that is causally or etiologically 
related to his military service or to a service-connected 
disability.

5.  The Veteran has not been shown to currently have a low 
back disorder that is causally or etiologically related to 
his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).

2.  A bilateral leg disorder was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).

3.  A low back disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decisions in May 2001 and March 2002.  Nevertheless, the RO 
did send the Veteran letters in June 2006, September 2006, 
and January 2007, which did inform him about the evidence 
necessary to substantiate his claims and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudications of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a January 2009 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the June 2006 and September 2006 
letters indicated that the evidence must show that the 
Veteran had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  The 
January 2007 letter also indicated that establishing service 
connection on a secondary basis requires evidence of the 
claimed physical or mental condition and evidence that the 
service-connected disability either caused or aggravated the 
additional disability.  Additionally, the August 2003 
statement of the case (SOC) and the September 2005 and 
January 2009 supplemental statements of the case (SOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2006, September 2006, 
and January 2007 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims, including that that VA was requesting all 
records held by Federal agencies, such as service medical 
records, military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2006, September 2006, and January 2007 letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The June 2006 letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2006, September 2006, and 
January 2007 letters informed the Veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2006 and January 2007 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there had been changes in the Veteran's 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also afforded VA examinations in October 2006, and he was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the Veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).




I.  Bilateral Pes Planus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
pes planus.  In this case, the presumption of soundness 
applies because the Veteran's physical examination at the 
time of his induction into service did not find him to have 
bilateral pes planus.  However, as an initial matter, the 
Board finds that the Veteran did have preexisting bilateral 
pes planus prior to entering service.  In this regard, his 
service treatment records indicate that he was considered for 
reclassification by the Board of Medical Officers in 
September 1943 at which time he was diagnosed with 
symptomatic, third degree, bilateral pes planus with moderate 
pronation.  The Board of Medical Officers determined that the 
disorder was not incurred in the line of duty, but rather 
existed prior to induction.  He also sought treatment for 
symptomatic, bilateral, second degree pes planus in August 
1944.  It was noted at that time that the disorder had 
existed prior to induction.  An abbreviated clinical record 
further documented the Veteran as having made contemporaneous 
statements reporting a history of trouble with his feet prior 
to service.  Therefore, the Board finds such evidence to 
indicate that the Veteran's bilateral pes planus clearly and 
unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's bilateral pes planus 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the preexisting disorder was 
aggravated during service.  To make this determination, the 
Board must consider the Veteran's service treatment records 
as well as evidence developed after service.  Although the 
Board acknowledges that the Veteran did experience 
symptomatology related to his feet in service, the Board also 
notes that aggravation for purposes of entitlement to VA 
compensation benefits requires more than that a preexisting 
disorder become intermittently symptomatic during service.  
There must be permanent advancement of the underlying 
pathology.  In this case, the Veteran's service treatment 
records do not show that he sought treatment for his feet 
after August 1944.  In fact, a clinical evaluation at the 
time of the Veteran's separation in September 1945 found his 
feet to be normal, and the medical evidence of record shows 
that he did not seek any treatment for his feet immediately 
following his separation from service or for many years 
thereafter.  In addition, the Veteran was afforded a VA 
examination in October 2006 in connection with his claim.  
The examiner reviewed the claims file and performed a 
physical examination after which he stated that the Veteran 
had a mild flat foot deformity that was not permanently 
aggravated by his active duty status.  Therefore, the Board 
is of the opinion that there is clear and unmistakable 
evidence establishing that the Veteran's preexisting 
bilateral pes planus did not chronically worsen or increase 
in severity during his period of service.  Accordingly, the 
Board finds that his bilateral pes planus was not aggravated 
by service.

Based on the foregoing, the Board finds that the Veteran's 
bilateral pes planus clearly and unmistakably existed prior 
to service and that it was not aggravated by service.  Thus, 
the presumption of soundness is rebutted.  38 U.S.C.A. § 
1111. See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board 
finds further, that a discussion of whether the presumption 
of aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the Veteran's bilateral pes planus was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes 
that service connection for bilateral pes planus is not 
warranted.


II.  Bilateral Leg Disorder and Low Back Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
leg disorder and a low back disorder.  The Board does observe 
that a lay statement was submitted by a fellow serviceman in 
October 2003 indicating that the Veteran had problems with 
his legs and back in service.  While lay witnesses are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, the Board observes that this individual is not 
competent to testify as to what the Veteran's diagnosis was 
at that time or its relationship to his period of service. 

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a leg or back 
disorder.  The Board does note that he had contraction of leg 
muscles as well as leg pain in August 1944, but he was 
diagnosed with pes planus as opposed to a leg disorder at 
that time.  In fact, his September 1946 discharge examination 
did not find any musculoskeletal defects.  Moreover, the 
Veteran did not seek treatment for such disorders for many 
years following his separation from service.  Indeed, a 
November 2001 statement indicated that the Veteran was 
treated in the 1960s for leg and back problems, and there are 
private medical records dated from July 1966 to January 1968 
documenting treatment for lower extremity pain and his back.  
There is no evidence showing any earlier treatment.  
Therefore, the Board finds that a bilateral leg disorder and 
a low back disorder did not manifest during his period of 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
bilateral leg disorder and a low back disorder, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of a bilateral leg disorder and a low 
back disorder is itself evidence which tends to show that the 
disorders did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a bilateral 
leg disorder and a low back disorder manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's military service.  An October 2006 VA examiner 
diagnosed the Veteran with bilateral knee varus and bilateral 
degenerative joint disease of the knees and opined that the 
Veteran's symptoms were less likely than not related to any 
service related condition.  An October 2006 VA examiner also 
submitted a clarifying opinion in January 2007 in which he 
stated that the Veteran's moderate degenerative disc disease 
of the lumbar spine was less likely than not related to his 
military service, but was instead related to his age.  He 
further indicated that the Veteran had intermittent lumbar 
pain that was less likely than not service-connected.  

In addition, the post-service medical evidence of record 
indicates that the Veteran had an intercurrent back injury.  
Indeed, private medical records show that that he was 
involved in a motor vehicle accident in 1968 at which time he 
had complaints of back and neck pain.  Moreover, the Veteran 
has not even alleged that he has a leg or back disorder that 
is directly related to service, as he has instead claimed 
that the disorders are secondary to his bilateral pes planus.  

The Board does acknowledge the February 2007 private medical 
opinion noting that the Veteran had low back pain for which 
he was treated for during his military service.  However, it 
appears that the opinion was based on the Veteran's own 
unsubstantiated history, as the health care provider did not 
indicate that he had reviewed the service treatment records 
and there is no evidence of any back disorder in service.  
The Board notes that mere recitation of the Veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Therefore, based on the foregoing, the Board finds that a 
bilateral leg disorder and a low back disorder did not 
manifest during service and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

The Board does acknowledge the Veteran's assertion that he 
currently has a bilateral leg disorder and a low back 
disorder that are secondary to his bilateral pes planus.  
However, the fact remains that service connection has not 
been established for the latter disability.  As such, service 
connection is not warranted on a secondary basis.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims for service connection for a 
bilateral leg disorder and a low back disorder.  Because the 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Accordingly, the Board concludes that service connection for 
a bilateral leg disorder and a low back disorder is not 
warranted.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


